Citation Nr: 0217363	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  99-17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries.

(The veteran's claim of service connection for respiratory 
disability will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
April 1955, including service in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied, as not well grounded, the 
veteran's claims of service connection for residuals of cold 
injuries and respiratory disability.  The veteran perfected 
a timely appeal of these determinations to the Board.

In his June 1999 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded the 
opportunity to testify at a hearing before a Member of the 
Board at the local VA office.  In September 2002, the RO 
notified the veteran that the hearing was scheduled to take 
place the following month.  Although the hearing notice was 
not returned as undeliverable, the veteran failed to report.  
Since that time, there is no indication in the record that 
the veteran has requested that the hearing be rescheduled.  
Under the circumstances, the Board determines that the 
veteran's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2002).

The Board is undertaking additional development with respect 
to the veteran's claim of service connection for respiratory 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  With resolution of all reasonable doubt in the veteran's 
favor, the residuals of his cold injuries to the feet had 
their onset during service


CONCLUSION OF LAW

Residuals of cold injuries to the feet were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation 
of the VCAA that amended VA regulations were published in 
the Federal Register in August 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim for the residuals of cold injuries, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his cold injuries and to 
obtain an opinion as to the etiology of this condition in 
March 1998.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  He and his representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notifies them of the evidence needed by the 
veteran to prevail on the claim.  In an August 2002 letter, 
the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

In reaching this determination, the Board acknowledges that 
some of the veteran's service medical records have not been 
associated with the claims folder because they were 
apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  In this regard, the Board 
observes that VA specifically notified the veteran his 
service records were unavailable and sent him an NA Form 
13055 and instructed him to complete that form in an attempt 
to search alternative sources for these records.  
Unfortunately, however, despite the RO's efforts, these 
records are unavailable.  In light of the foregoing, as well 
as the following decision granting service connection for 
the residuals of cold injuries, the Board finds that VA has 
expended all reasonable efforts to procure alternative 
service records for the veteran.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the extensive record on 
appeal and the Board's favorable determination, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
further provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In December 1997, the veteran filed this claim seeking 
service connection for the residuals of cold injuries that 
he reported were sustained while he was stationed in Korea 
during the Korean Conflict.  

To assist the veteran in the development of this claim, in 
March 1998, he was afforded a VA cold injury protocol 
examination, which was conducted by an examiner at the 
vascular surgery clinic.  At the outset of the report, the 
examiner noted that he had reviewed the veteran's claims 
folder.  During the examination, the veteran stated that, 
while serving in Korea in the winter of 1953, he suffered 
repeated cold exposure to his feet because he was not 
provided with appropriate cold weather gear.  In addition, 
he complained of having discoloration, including bluish and 
redness on the skin of his feet, as well as small 
superficial excoriations bilaterally.  The veteran also 
stated that he suffered from pain in his feet that extended 
from the plantar aspect to the toes, which was exacerbated 
by cold weather.  Further, he reported that he had received 
no treatment for frostbite during service nor since that 
time.

The examination revealed that the veteran did not have 
Raynaud's phenomenon, recurrent fungal infections, 
causalgia, joint pain, ulcerations, disturbances in nail 
growth, skin cancer or hyperhidrosis.  The examiner 
indicated, however, that he complained of suffering from 
paresthesia and numbness in both feet that was associated 
with the exposure to cold weather, as well as edema from his 
ankles to his calves.  In addition, the examination revealed 
significant hyperpigmentation of the feet, ankles and 
calves, and the examiner noted that the veteran acknowledged 
having occasional cold feelings and bilateral tingling in 
his feet, even during warm temperatures; the veteran 
reported that he wore socks and soaked his feet to treat the 
condition.  The examination also disclosed that the veteran 
had pitting edema in his calves and ankles, bilaterally, as 
well as objective sensory changes.  The examination was 
normal, however, for skin moisture, temperature, tenderness 
and the lack of disfigurement.  In addition, the examiner 
indicated that he had no obvious pain or stiffness or joint 
deformity.

Following his report of his clinical findings, the examiner 
diagnosed chronic venous insufficiency "most likely 
secondary to bilateral ankle fractures and surgery with 
secondary superficial varicosities," and "possible frostbite 
injury with resulting neuropathy."

Based on the above, in a July 1998 rating decision, the RO 
denied service connection for residuals of cold injuries to 
the hands and feet, with numbness and pain, on the basis 
that the claim was not well grounded under the law then in 
effect.  In doing so, the RO essentially conceded that the 
veteran was exposed to cold weather conditions while serving 
in Korea during the Korean Conflict, but stated that the 
available service medical records were negative for 
complaints or treatment of cold injuries.  Further, the RO 
explained, "Evidence of record also shows that he veteran 
lived in a cold environment, [the] state of New York all his 
life."

The veteran challenged the RO's determination, and in 
various statements, he charged that winter climates on Long 
Island are warmer than those he was subjected to in Korea, 
and further, that while in Korea, he did not have heat or 
proper clothing.  By contrast, he reported that in New York, 
he had proper clothing and a home that was heated.  In 
addition, he stated that he was treated by the company medic 
and maintained that he had suffered from residuals of the 
exposure to the cold that he was subjected to in Korea since 
that time.  In addition, his representative, citing the 
veteran's service in Korea and the findings of the March 
1998 VA examination, argued that service connection was 
warranted.

VA recognizes that the effects of a cold injury may not 
become apparent for many years.  VA Adjudication Procedure 
Manual M21-1, Part VI, par. 11.20.  Further, the examiner 
who conducted the March 1998 VA cold injury protocol 
examination diagnosed the veteran as having neuropathy as a 
residual of his in-service cold injuries.  In light of the 
foregoing, in the absence of any contradictory medical 
evidence, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports 
the veteran's claim of entitlement to service connection for 
the residuals of the veteran's cold injuries of the feet.



ORDER

Service connection for neuropathy of the feet, residual of 
cold injuries, is granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

